Exhibit 10.22

Graphic [hayn-20200930xex10d22001.jpg]

RESTRICTED STOCK
AWARD AGREEMENT



This Restricted Stock Award Agreement is entered into by and between Haynes
International, Inc., a Delaware corporation ("Company"), and «Participant», a
member of the Company's Board of Directors ("Grantee"), effective as of DATE OF
GRANT ("Effective Date").

Background

The Company wishes to provide incentives to recognize and reward the Grantee,
whose performance, contributions and skills will be critical to the Company's
success, by aligning his/her interests more closely with those of the Company's
stockholders.  For this purpose, the Compensation Committee of the Company's
Board of Directors ("Committee") has granted the Grantee restricted shares of
common stock of Company, subject to the terms and conditions provided in this
Restricted Stock Award Agreement ("Agreement") and the Haynes International,
Inc. 2020 Incentive Compensation Plan (the "Plan"). All capitalized terms not
herein defined shall have the meaning set forth in the Plan.  In the event of
any conflict between the provisions of the Plan and the provisions of this
Agreement, the terms, conditions and provisions of the Plan shall control, and
this Agreement shall be deemed to be modified accordingly.

In consideration of the premises, the Company and the Grantee agree as follows:

Agreement

1.Grant.  The Company hereby grants the Grantee «Grant_Amount» shares of common
stock of the Company ("Award Shares"), which Award Shares shall be subject to
the terms, conditions and restrictions specified in this Agreement and the Plan.
 Although the Compensation Committee awarded the Grantee the Award Shares as of
the Effective Date, the Grantee has elected to defer «Grant_Amount» of such
Award Shares ("Deferred Shares") pursuant to the terms of the Haynes
International, Inc. Deferred Compensation Plan ("Deferred Compensation Plan")
and the Grantee's deferral election under such Deferred Compensation Plan.  The
Award Shares that are not Deferred Shares are referred to herein as "Restricted
Shares".  The right to receive the Deferred Shares shall be subject to the same
vesting and forfeiture provisions that otherwise apply (or would apply in the
case where all of the Award Shares are Deferred Shares) to the Restricted Shares
herein as if the Deferred Shares were granted as Restricted Shares on the date
hereof.  The Deferred Shares will be settled at the time provided for under the
Deferred Compensation Plan (and the applicable deferral election) in the form of
shares of the Company's common stock issued under the Plan.  The Committee has
determined that (disregarding restrictions imposed by this Agreement and the
Plan that lapse upon the Grantee's interest becoming vested) the Award Shares
have a per-share fair market value of $FMV as of the Effective Date.

--------------------------------------------------------------------------------

Exhibit 10.22

2.Closing.  The transfer of the Restricted Shares ("Closing") shall occur
simultaneously with the execution of this Agreement.  Concurrently with the
execution of this Agreement, (i) the Company shall deliver to the Grantee a
certificate, registered in the Grantee's name, representing the Restricted
Shares, and (ii) the Grantee shall deliver to the Company a duly executed stock
power, endorsed in blank, relating to the Restricted Shares.
3.Custody.  The Grantee understands that, although the certificates representing
the Restricted Shares shall be registered in the Grantee's name, all such
certificates (other than for Restricted Shares that have vested) shall be
deposited, together with the stock power executed by the Grantee, in proper form
for transfer, with the Company.  The Company is hereby authorized to effectuate
the transfer into its name of all certificates representing the Restricted
Shares that are forfeited to the Company pursuant to Section 6 of this
Agreement.  Following the vesting of all Restricted Shares subject to this
Agreement, or earlier, if requested by the Grantee, the Company shall issue an
appropriate certificate for those Restricted Shares that have become vested.
4.Nontransferability of Restricted Shares.  Until such time as the Restricted
Shares become vested, the Grantee shall not have any right to sell, assign,
transfer, pledge, hypothecate, or otherwise dispose of the Restricted Shares.
 The Grantee represents and warrants to the Company that he/she shall not sell,
assign, transfer, pledge, hypothecate, or otherwise dispose of the Restricted
Shares in violation of applicable securities laws, the Plan or the provisions of
this Agreement.
5.Vesting.  The Grantee's interest in the Restricted Shares shall vest and
become nonforfeitable as follows:  Except as otherwise provided herein or in the
Plan, the Grantee's interest in the Restricted Shares shall vest upon the
earlier of (a) the first anniversary of the Effective Date, or (b) the failure
of the Grantee to be re-elected at an annual meeting of the stockholders of the
Company as a result of being excluded from the nominations for any reason other
than Cause.


Notwithstanding the preceding paragraph of this Section 5, the Grantee's
interest in the Restricted Shares not previously vested or forfeited shall
become 100% vested upon (x) the occurrence of a Change in Control or (y) the
cessation of Grantee’s service on the Board of Directors by reason of the
Grantee’s death or Disability.

6.Forfeiture.  Except as set forth herein or in the Plan, if the Grantee should
cease to be a director of the Company for any reason (other than that described
in Section 5(b)) before becoming 100% vested in the Restricted Shares, the
Restricted Shares shall not vest, and the Grantee's interest in the unvested
portion of the Restricted Shares shall be immediately forfeited (effective as of
the date of such termination of service).
7.Voting and Other Rights.  The Grantee shall have absolute beneficial ownership
of the Restricted Shares, including the right to vote any and all Restricted
Shares and to receive dividends or other distributions thereon, subject to the
vesting restrictions set forth in Section 5, until the earlier of the date on
which such Restricted Shares shall be forfeited as provided herein or the date
on which the Grantee ceases to own such shares.
8.Grantee Representations.  The Grantee represents and warrants to the Company
that he/she has not (a) directly or indirectly rendered services to or for an
organization, or engaged in

--------------------------------------------------------------------------------

Exhibit 10.22

a business, that is, in the judgment of the Committee, in competition with the
Company or (b) disclosed to anyone outside of the Company, or used for any
purpose other than the Company's business, any confidential or proprietary
information or material relating to the Company.
9.Adjustments for Changes in Capitalization of the Company.  In the event of any
merger, reorganization, consolidation, recapitalization, separation, split-up,
liquidation or other change affecting the Shares, an adjustment shall be made to
the Restricted Shares to the extent provided under the terms of the Plan.  
10.Securities Laws.  The Grantee understands that applicable securities laws may
restrict the right of the Grantee to dispose of any Restricted Shares which the
Grantee may acquire hereunder and govern the manner in which such Restricted
Shares may be sold.  The Grantee shall not offer, sell or otherwise dispose of
any of the Restricted Shares in any manner which would (a) require the Company
to file any registration statement with the Securities Exchange Commission (the
"SEC"), (b) require the Company to amend or supplement any registration
statement which the Company may at any time have on file with the SEC, or (c)
violate the 1933 Act or any other state or federal law.
11.Withholding Taxes.  If the grant or other transfer of the Restricted Shares,
or the vesting of the Restricted Shares, results in taxable compensation income
to the Grantee the Grantee agrees to make direct payment of the applicable taxes
to the applicable taxing authority.
12.Integration.  This Agreement supersedes any and all prior and/or
contemporaneous agreements, either oral or in writing, between the parties
hereto, with respect to the subject matter hereof.  Each party to this Agreement
acknowledges that no representations, inducements, promises, or other
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.
13.Impact of Agreement on Service. Nothing contained in this Agreement, the
Deferred Compensation Plan or the Plan shall restrict the right of the Company
or any of its Subsidiaries to terminate the Grantee’s service at any time with
or without Cause.
14.Acknowledgments by Grantee. By signing this Agreement, the Grantee
acknowledges that he/she (a) has received a copy of the Plan and is familiar
with the terms and provisions of the Plan and the Agreement, and (b) agrees to
accept as binding, conclusive and final all decisions and interpretations of the
Company’s Board of Directors and Committee upon any questions arising under the
Plan or this Agreement.
15.Successors.  This Agreement shall be binding upon and inure to the benefit of
any successor of the Company and any successors, assigns or estate of the
Grantee, including his/her executors, administrators and trustees.
16.Amendment.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is in writing and
signed by the party against whom such modification, waiver or discharge is
sought to be enforced.

--------------------------------------------------------------------------------

Exhibit 10.22

17.Governing Law.  The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Indiana, without giving effect to the
principles of conflict of laws of such State.




IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement,
effective on the date specified in the first paragraph hereof.



GRANTEEHaynes International, INC.





By:

«Participant»

«Company Officer»






--------------------------------------------------------------------------------

Exhibit 10.22

STOCK POWER



For Value Received, the undersigned hereby sells, assigns and transfers unto
Haynes International, Inc., «Grant_Amount» («Typed_Grant_Amount») shares of
common stock, $0.001 par value, of Haynes International, Inc. (the "Company"),
standing in his/her name on the books of the Company and does hereby irrevocably
constitute and appoint the Secretary of the Company attorney-in-fact to transfer
those shares on the books of the Company with full power of substitution in the
premises.

Dated and effective as of the             day of      ,     .





By:_______________________________________

«Participant»









In the presence of:







Witness Signature





Witness Printed

--------------------------------------------------------------------------------